Citation Nr: 0708988	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  04-07 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for deviated nasal 
septum.  

2.  Entitlement to an increased rating for herniated nucleus 
pulposus, lumbar spine, currently rated as 20 percent 
disabling.

3.  Entitlement to an increased initial rating for irritable 
bowel syndrome (IBS) with gastroesophageal reflux disease 
(GERD), currently rated as 10 percent disabling.

4.  Entitlement to an increased initial rating for allergic 
rhinitis, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for sinusitis, 
currently rated as 0 percent disabling or noncompensable.

6.  Entitlement to an increased rating for hypertension, 
currently rated as 0 percent disabling or noncompensable.

7.  Entitlement to an increased initial rating for 
hemorrhoids, currently rated as 0 percent disabling or 
noncompensable.

8.  Entitlement to an increased initial rating for left knee 
sprain, currently rated as 0 percent disabling or 
noncompensable.

9.  Entitlement to an increased initial rating for left 
Bell's palsy, currently rated as 0 percent disabling or 
noncompensable.

10.  Entitlement to an increased initial rating for left 
olecranon bursitis, currently rated as 0 percent disabling or 
noncompensable.

11.  Entitlement to an increased initial rating for right 
thoracic outlet syndrome, currently rated as 0 percent 
disabling or noncompensable.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1970 to June 1994.  He served in southwest Asia during 
the Gulf War.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In November 2006, the veteran provided testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO.  A transcript of the hearing is in the claims file.  

The veteran's 10 claims for increased ratings are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The persuasive evidence demonstrates that the veteran does 
not have a deviated nasal septum.  


CONCLUSION OF LAW

A deviated nasal septum was not incurred in active service.  
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, the 
veteran was notified of the VCAA duties to assist by 
correspondence from the RO dated in April 2002 and January 
2004.  The veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  In March 2006, the veteran was notified of 
as to all elements of a claim consistent with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board finds the 
available medical evidence is sufficient for adequate 
determination of the issue addressed in this decision.  The 
veteran has submitted private medical evidence since the 
issuance of the supplemental statement of the case, but it 
does not relate to the claim of service connection for a 
deviated septum and as such is not relevant to this claim but 
rather relates to claims being remanded.  VA treatment 
records were also submitted, but these were submitted at the 
hearing with a waiver of RO consideration.  Any duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.306 (2006).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2006).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

After review of the evidence of record, the Board finds that 
service connection for deviated septum is not warranted.  
Service medical records include the physical examination at 
retirement performed in March 1994.  There is no diagnosis of 
deviated septum.  There are complaints related to sinusitis 
and allergy.  During an October 1988 ear nose and throat 
(ENT) consultation, the examiner noted that the septum was 
essentially midline.  Chronic sinusitis was noted in a 
November 1988 consultation following a sinus series.  There 
was chronic mucosal thickening of the max/frontal sinus but 
no mention of problems with the septum.  Sinusotomy was 
recommended.  In a July 1991 ENT consultation, the examiner 
noted that the septum was midline.  The diagnosis was chronic 
rhinosinusitis and allergies.  

Post service private and VA treatment records date from 2001 
and show no diagnosis of deviated septum.  The veteran was 
afforded VA ENT examinations in July 2002 and August 2004.  
In each examination, the examiner found no deviated septum.  

Updated VA treatment records dated in 2004 show no deviated 
septum.  

Based upon the evidence of record, the Board finds that a 
deviated nasal septum was not incurred in or aggravated by 
service.  The veteran contends that service connection is 
warranted because he was treated for the condition in 
service.  However, service medical records unequivocally show 
that he did not have a deviated septum in service.  Instead, 
he was treated for chronic sinusitis, for which he was 
service-connected.  VA ENT examinations in 2002 and 2004 
specifically found no deviated septum, and treatment records 
following service fail to disclose a diagnosis or finding of 
deviated septum.  There is no competent evidence of a 
deviated nasal septum.  

While the veteran believes he has a deviated septum and he 
had one in service, he is not a licensed medical practitioner 
and is not competent to offer opinions on questions of 
medical causation or diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim of service connection 
for deviated nasal septum.


ORDER

Service connection for deviated nasal septum is denied.


REMAND

Consistent with the VCAA, additional action is required in 
order to fulfill VA duties to notify and assist prior to 
Board review.  At his hearing before the undersigned Veterans 
Law Judge, the veteran reported that he was submitting 
additional evidence to support his claims for increased 
ratings.  This evidence was added to the claims folder in 
November 2006.  The evidence consists of treatment records 
from Dr. Boone at Mesquite Physicians and dates from 2003 
through 2006.  They reflect treatment for issues for which 
the veteran seeks increased ratings, and are thus relevant to 
the appeal.  However, the Board cannot review these records 
in the first instance, as they were submitted without a 
waiver of RO review.  Thus, a remand is required prior to 
Board review.  

Furthermore, as the veteran has testified to recent symptom 
amplification in his disabilities on appeal since the last 
examinations in August 2004, the Board finds that additional 
examinations should be scheduled to determine the current 
manifestations of the disorders.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for appropriate examinations to determine 
the current nature and severity of his 
service-connected disabilities on appeal.  
These should include an orthopedic 
examination of the lumbar spine, left 
knee and left elbow; a gastrointestinal 
examination to determine the severity of 
the IBS with GERD and hemorrhoids; a 
cardiovascular examination to assess the 
hypertension; a respiratory examination 
to evaluate the rhinitis and sinusitis; 
and, a neurological examination to assess 
the right thoracic outlet syndrome and 
the Bell's palsy.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to all physicians 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the reports.

Orthopedic Examination - Range of motion 
studies for the lumbar spine, left knee 
and left elbow should be reported, and X-
ray studies should be performed.  The 
examiner should note any recurrent 
subluxation or lateral instability of the 
left knee, and indicate whether it 
results in slight, moderate or severe 
impairment.  Regarding the lumbar spine, 
the examiner should indicate the duration 
of any incapacitating episodes, any gait 
abnormalities or abnormal spinal contour; 
or muscle spasm.

Cardiovascular examination - The 
physician is to indicate whether the 
hypertension is shown by diastolic 
pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or 
more, or; minimum evaluation for an 
individual with a history of diastolic 
pressure predominantly 100 or more who 
requires continuous medication for 
control; or, diastolic pressure 
predominantly 110 or more, or; systolic 
pressure predominantly 200 or more; or, 
diastolic pressure predominantly 120 or 
more; or, diastolic pressure 
predominantly 130 or more.

Respiratory examination - The examiner is 
to indicate whether the sinusitis is: 
detected by X-ray only; or, results in 
one or two incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or; three to six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting; 
or, results in three or more 
incapacitating episodes per year of 
sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment; 
or, more than six non-incapacitating 
episodes per year of sinusitis 
characterized by headaches, pain, and 
purulent discharge or crusting; or, is 
near constant sinusitis characterized by 
headaches, pain and tenderness of 
affected sinus, and purulent discharge or 
crusting after repeated surgeries.

Neurological examination - Concerning the 
Bell's palsy, the physician should 
indicate whether paralysis is: complete; 
or, incomplete but severe; or, 
incomplete, causing moderate impairment.  
Regarding the right thoracic outlet 
syndrome, does the disorder cause: 
complete paralysis with all shoulder and 
elbow movements lost or severely 
affected, hand and wrist movements not 
affected; or, incomplete paralysis to a 
severe degree; or, incomplete paralysis 
to a moderate degree, or; incomplete 
paralysis to a mild degree.   

Gastrointestinal examination - Concerning 
the IBS and GERD, the physician should 
determine if the disease is severe, 
manifested by diarrhea, or alternating 
diarrhea and constipation, with more or 
less constant abdominal distress; or if 
the disease is moderate, as shown by 
frequent episodes of bowel disturbance 
with abdominal distress.  Regarding the 
hemorrhoids, the physician should 
indicate whether they cause persistent 
bleeding and with secondary anemia, or 
with fissures; are large or thrombotic, 
irreducible, with excessive redundant 
tissue, evidencing frequent recurrences; 
or are the hemorrhoids mild or moderate 
in degree.  

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed.  All evidence added to the 
claims folder since the issuance of the 
July 2005 supplemental statement of the 
case should be considered.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


